PER CURIAM.
We grant the petition for writ of certio-rari and quash the trial court’s order of March 14, 1985. It appears from the record that the materials sought to be discovered constitute either work product or are covered by the attorney-client privilege and that the respondents have failed to make the showing required by Florida Rule of Civil Procedure 1.280(b)(2). See, e.g., Broward Marine, Inc. v. McCall, 392 So.2d 1032 (Fla. 4th DCA 1981) and Utica Mutual Insurance Company v. Croft, 432 So.2d 196 (Fla. 1st DCA 1983).
Our reversal is without prejudice, on remand, for the trial court’s further consideration of the issue pursuant to the provisions of Rule 1.280(b)(2).
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.